UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8200


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMIE MARCEL GRAHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:99-cr-00137-FDW-1)


Submitted:    March 16, 2009                 Decided:   March 31, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Carpenter, JOHN C. HUNTER LAW FIRM, LLC, Asheville,
North Carolina, for Appellant.   Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina; Timika
Shafeek, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jamie Marcel Graham appeals the district court’s order

partially     granting    Graham’s      18     U.S.C.    §      3582(c)(2)     (2006)

motion for reduction of sentence.               We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 United States v. Graham,

No.    3:99-cr-00137-FDW-1      (W.D.N.C.       Oct.    8,   2008).       We     deny

Graham’s motion for appointment of counsel.                      We dispense with

oral    argument   because      the    facts    and     legal    contentions      are

adequately    presented    in    the    materials       before     the   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2